PER CURIAM:
Claimant seeks payment of the sum of $204.00 for clothing lost while he was a patient at Huntington State Hospital in February, 1982. The issue in this case is whether or not the respondent can be held liable for the loss of property entrusted to its care.
The situation created clearly was a bailment. While it has been held that a bailee is not liable to his bailor for loss of property caused by robbery, Tancil v. Seaton, 69 Va. 601 (1877), a bailee is liable where he fails to exercise ordinary care for the safety of property in his hands. 2B M.J., Bailments, §11. Claimant’s clothing was delivered over to employees of the respondent when he checked into the hospital, and, when he checked out, a leather coat and a pair of blue jeans were missing.
Based on the foregoing facts, the respondent admitted liability in its Answer, and, accordingly, the Court makes an award to the claimant of $204.00, representing the value of the property at the time of loss.
Award of $204.00.